DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Peptidyl-prolyl isomerase B, (PPIB), and CyPB are used interchangeably herein. 
Election/Restrictions
Applicant's election with traverse of species c) of claim 2 and (iii) of claim 4 in the reply filed on 4/22/2021 is acknowledged.  The traversal is on the ground(s) that searching al species would not cause a serious burden.  This is not found persuasive because the species are drawn to distinct SEQ ID NO.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 have been considered on the merits herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. a product of nature, without significantly more. The claim(s) recite(s) a pharmaceutical composition comprising a peptidyl-prolyl isomerase B (PPIB) or a cell which secretes PPIB. This judicial exception is not integrated into a practical application because the claims are directed to a product of nature with no practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the product  analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. 
Here, the claims are directed towards a composition comprising a naturally occurring protein or cell which secretes said protein. The specification teaches that the protein is a human PPIB. The isolation does not change the product enough to make it different from what exists in nature. In the case of Myriad, the isolation resulted in a different structural characteristic; however otherwise, the isolated compound was structurally identical as well as having the same functional characteristic, thus the product was not markedly different from its naturally occurring counterpart and is directed to a product of nature.  Since claims encompass naturally occurring human protein, for step 2A “there is no need to perform the markedly different characteristics 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2014118619.
WO’619 teaches a composition comprising peptidyl-prolyl isomerase B protein (PPIB), i.e. hCypPB SEQ ID:46 (p. 4, last parag, p. 8, last 2 parag., p.10, Table A, p. 72) or a cell secreting said protein (p. 9) which corresponds to applicants claims SEQ ID NO:3). It is noted that the composition is claimed to have an intended use of treating cerebral infarction; however, the intended use and function of the claimed protein does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or 
Regarding claims 2-4, a sequence search conducted by the Patent Office reveals that the hCyP-B protein of SEQ ID NO:46 of WO’619 has 100% nucleic acid sequence identity to applicants claimed SEQ ID:4.  Applicants state in their Response to the Restriction election that a PPIB protein having 70% or more sequence identity with nucleic acid sequence SEQ ID NO:4 corresponds to amino acid sequence identity to applicants claimed SEQ ID:3.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2001077288.
WO’288 teaches a composition comprising secreted proteins for treating infarction (p. 22, Hemostatic and Thrombolytic activity section, p. 24, 25 whole page) or a cell secreting said protein (p. 16) which corresponds to applicants claims SEQ ID NO:3. Regarding claims 2-4, a sequence search conducted by the Patent Office reveals that the protein #68, 69 of WO’288 has 100% amino acid sequence identity to applicants claimed SEQ ID:3.  Applicants state in their Response to the Restriction election that a PPIB protein having 70% or more sequence identity with nucleic acid sequence SEQ ID NO:4 corresponds to amino acid sequence identity to applicants claimed SEQ ID:3.  
It is noted that the composition is claimed to have an intended use of treating cerebral infarction; however, the intended use and function of the claimed protein does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended . 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2003058021.

It is noted that the composition is claimed to have an intended use of treating cerebral infarction; however, the intended use and function of the claimed protein does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112). While the protein is not disclosed to be PPIB, the . 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP2011190210.
JP’210 teaches a cyclophilin protein or cells which secrete said protein to be used a pharmaceutical. It is noted that the composition is claimed to have an intended use of treating cerebral infarction; however, the intended use and function of the claimed protein does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated 
Regarding claims 2-4, a sequence search conducted by the Patent Office reveals that the PPIB protein of JP’210 (SEQ ID 77) has 100% nucleic acid sequence identity to applicants claimed SEQ ID:4.  Applicants state in their Response to the Restriction election that a PPIB protein having 70% or more sequence identity with nucleic acid sequence SEQ ID NO:4 corresponds to amino acid sequence identity to applicants claimed SEQ ID:3.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fotin-Mleczek et al. (US10293058).
Fotin-Mleczek teaches a pharmaceutical composition comprising peptidyl-prolyl isomerase B protein (PPIB), i.e. cyp-B (col. 59-68, Table 9, SEQ ID NO:1218 corresponds to applicants claims SEQ ID NO:3). It is noted that the composition is claimed to have an intended use of treating cerebral infarction; however, the intended use and function of the claimed protein does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use and function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a
Regarding claims 2-4, a sequence search conducted by the Patent Office reveals that the SEQ ID NO:1218 to cyp-B protein of US’058 has 100% nucleic acid sequence identity to applicants claimed SEQ ID:4.  Applicants state in their Response to the Restriction election that a PPIB protein having 70% or more sequence identity with nucleic acid sequence SEQ ID NO:4 corresponds to amino acid sequence identity to applicants claimed SEQ ID:3.  

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP2008530029 (IDS).
	JP029 teaches pharmaceutical compositions comprising CyPA (cyclophilin or PPI) or functional variants including CyPB, which is PPIB (p. 3, 9-10) thereof as neuroprotective agents for treating stroke and ischemic events (p. 2) including cerebral ischemia (p. 10). The functional variant is disclosed to have an amino acid sequence of at least 80-99% identical to CyPA (p. 3, last 4 parag.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008530029.
	JP’029 teaches pharmaceutical compositions comprising CyPA (cyclophilin or PPI) or functional variants including CyPB, which is PPIB (p. 3, 9-10) thereof as 

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' PPIB (CyPB) protein differs, and if so to what extent, from the CyPB protein discussed in JP’029. The prior art cell is taught to  be CyPB, which is PPIB (p. 3, 9-10) and used as neuroprotective agents for treating stroke and ischemic events (p. 2) including cerebral ischemia (p. 10). The functional variant is disclosed to have an amino acid sequence of at least 80-99% identical to CyPA. Merely because a characteristic of a known protein is not disclosed in a reference does not make the known protein patentable. Clear evidence that JP’029 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632